DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  In [0024], line 2, change: “root supports [[4]] 41”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the terms “fallen edges” in line 2.  The definition and structural features associated with the term “fallen” are unclear.  To one of ordinary skill in the art, the term “fallen” is generally understood as in the past tense as being lowered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalker (U.S. 2,877,980).
Regarding claim 1, Stalker discloses a rotor (10, Fig. 1) for a turbomachine (gas turbine, Col. 1, lines 15-16), comprising. a disk (20) carrying vanes, each vane comprising a blade (14) connected by a platform (34) to a root (32, as shown in Figs. 1 

    PNG
    media_image1.png
    656
    463
    media_image1.png
    Greyscale

Fig. 2’

Regarding claim 2, Stalker discloses wherein the box (closed cavity structure “S”, Fig. 2’) is closed in a seal manner to prevent the powder (58) from escaping from the box (the structure “S” is closed, Col. 2, lines 21-25, and therein is sealed to maintain the powder 58 within the closed cavity).
Regarding claim 4, Stalker discloses wherein the powder occupies less than an entirety of an internal volume of the box (as shown in Fig. 2, the powder 58 occupies less than an entirety of the internal volume of the closed cavity “S” since a portion of the volume within the closed cavity is occupied by damper bar 55).
Regarding claim 7, Stalker discloses wherein the box (closed cavity structure “S”) is a product of melting a powder identical to that contained in the box (the limitation “is a 
Regarding claim 8, Stalker discloses wherein the box comprises a plurality of fallen edges (due to the indefiniteness of the limitation, the limitation has been interpreted as a varying shape edge wherein as shown in Fig. 2’, edges “f” have a curvature and then straighten in a planar manner to adjacently abut an interior, vertical surface of the platform 34) configured to ensure that the box remains in the recess when the turbomachine is stopped (as shown in Fig. 2, the box “S” remains in the recess “R” during operation of the turbine engine, Col. 2, lines 25-38.  Further, the limitation “configured to ensure that the box remains in the recess when the turbomachine is stopped” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)).  
Regarding claim 9, Stalker discloses a turbomachine (gas turbine, Col. 1, lines 15-16) comprising the rotor (10, Fig. 1) according to claim 1 (see claim 1 rejection above).
Regarding claim 13, Stalker discloses wherein the powder occupies less than an entirety of an internal volume of the box (as shown in Fig. 2, the powder 58 occupies 
Regarding claim 20, Stalker discloses wherein the box (closed cavity structure “S”) is a product of melting a powder identical to that contained in the box (the limitation “is a product of melting a powder identical to that contained in the box” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farahbod et al. (DE 102016204255 A1, with citations from translation cited in PTO-892).
Regarding claim 1, Farahbod et al. discloses a rotor (Fig. 5) for a turbomachine ([0001]), comprising. a disk ([0078], Fig. 5) carrying vanes, each vane comprising a blade (18, Fig. 6) connected by a platform (p, Fig. 6’ below) to a root (17), wherein for at least one of the vanes, a recess (14, [0079]) is defined between the platform (p) and the disk (root 17 of blade 18 is inserted into slots 16 of the disk shown in Fig. 5, [0078], and therein the recess is between the platform and the disk), and a vibration damper (as shown in Fig. 6, the vibration damper comprises the structure “S” that defines the recess 14 and damping powder 13, [0065]) is mounted in the recess (14), the vibration damper comprising a first structural portion (structural side portions “S” that forms the recess 14, Fig. 6’) configured to contact the platform (as shown in Fig. 6’, the top 

    PNG
    media_image2.png
    703
    364
    media_image2.png
    Greyscale

Fig. 6’
Regarding claim 2, Farahbod et al. discloses wherein the box (closed cavity structure “S”, Fig. 6’) is closed in a seal manner to prevent the powder (13) from escaping from the box (the cavity structure “S” is closed, [0065] and is sealed powdered-tight, [0014] and therein is sealed to maintain the powder 13 within the closed cavity).
Regarding claim 3, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).

Regarding claim 5, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 6, Farahbod et al. discloses wherein the box and the powder are made of a same metallic material (the box is formed by the surrounding side structures “S” of the component 10, wherein the material used for the component 10 can be used for the damping material 13, [0074], lines 6-7; the materials can be nickel, cobalt, or iron-based materials, [0074], lines 4-5, all of which are metallic materials).
Regarding claim 7, Farahbod et al. discloses wherein the box (closed cavity structure “S”) is a product of melting a powder identical to that contained in the box ([0072], additive manufacturing can be used to form the box of the same material, [0074]; further, the limitation “is a product of melting a powder identical to that contained in the box” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113).
Regarding claim 8, Farahbod et al. discloses wherein the box comprises a plurality of fallen edges (due to the indefiniteness of the limitation, the limitation has been interpreted as edges of the box wherein as shown in Fig. 6’, edges of the side 
Regarding claim 9, Farahbod et al. discloses a turbomachine ([0001]) comprising the rotor (Fig. 5) according to claim 1 (see claim 1 rejection above).
Regarding claim 10, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).
Regarding claim 11, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).
Regarding claim 12, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).
Regarding claim 13, Farahbod et al. discloses wherein the powder occupies less than an entirety of an internal volume of the box (partially filled, [0065]).
Regarding claim 14, Farahbod et al. discloses wherein the powder occupies less than an entirety of an internal volume of the box (partially filled, [0065]).

Regarding claim 16, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 17, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 18, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 19, Farahbod et al. discloses wherein the box and the powder are made of a same metallic material (the box is formed by the surrounding side structures “S” of the component 10, wherein the material used for the component 10 can be used for the damping material 13, [0074], lines 6-7; the materials can be nickel, cobalt, or iron-based materials, [0074], lines 4-5, all of which are metallic materials).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        08/12/2021